Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a disposable diaper having a waistband comprising a facing portion having a joining region and a non-joining region with a space interposed between the non-joining region and a skin surface side sheet to form a pocket, wherein the waistband has a folded-back portion and comprises a band elastic member in the non-joining region, and further comprises a first nonwoven fabric, a second nonwoven fabric, and a film layer therebetween that are folded from the fold line of the folded-back portion. The closest prior art, made herein of record but not relied upon for any rejection, U.S. Patent 10,918,536 to Inoue et al., discloses a disposable diaper, as shown in figure 2, comprising a waistband that has a joining region and a non-joining region to form a pocket, the waistband having a folded-back portion at a fold line 31 and comprising elastic members 64, a first fabric 76, a second fabric 77, as shown in figure 6. However, Inoue does not further disclose a film layer between the first and second fabric layers. The presence of the elastic members obviates the need for an additional film layer, and therefore Inoue does not provide motivation to modify the waistband to include a film layer. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 10,918,536; 6,336,922; 6,280,426; 2018/0055698; and 2003/0050616 disclose diapers having waistband pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781